Name: COMMISSION REGULATION (EC) No 2669/95 of 17 November 1995 providing for the rejection of applications for export licences in relation to products falling within the beef sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  tariff policy;  international trade
 Date Published: nan

 18 . 11 . 95 EN Official Journal of the European Communities No L 275/5 COMMISSION REGULATION (EC) No 2669/95 of 17 November 1995 providing for the rejection of applications for export licences in relation to products falling within the beef sector applications for export licences for beef made after 13 November 1995, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef ('), as last amended by Regulation (EC) No 2417/95 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 laying down special rules for the application of the system of import and export licences for beef and repealing Regulation (EEC) No 2377/80 (3), as amended by Regulation (EC) No 2351 /95 (4), and in particular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of ; whereas it has therefore been decided to reject all HAS ADOPTED THIS REGULATION : Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95, applications for export licences with advance fixing of refunds for products falling within the beef sector made between 13 and 17 November 1995 shall be rejected. Article 2 This Regulation shall enter into force on 18 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 248 , 14. 10 . 1995, p. 39. o OJ No L 143, 27. 6. 1995, p. 35. (&lt;) OJ No L 239, 7. 10 . 1995, p. 3 .